DETAILED ACTION
This communication is a first office action non-final rejection on the merits. Claims 1, 3, and 5-16 as originally filed are currently pending and are considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. MYPI 2016702905, filed on 08/10/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following:
There are two different figures which are labeled “FIG. 1”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: aperture 41 and locking mechanism 26b. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the regularly spaced notches 43 included in elongated strip 42 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). Note that Figs. 3-6 as submitted are of bad quality. 
Specification
The abstract of the disclosure is objected to because of the following:
In Line 1: “seed tray inlcudes” should read “seed tray includes”.
In Lines 10-11, there’s legal phraseology used, such as “thereafter” and “whereupon”. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The flexible perforated portion should be labeled “20a” not “20b” to be in accordance with the Drawings.
In ¶5 line 17, the phrase “seeding device a vacuum chamber” should read “seeding device, a vacuum chamber”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-6, 8-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the sidewalls” in line 23 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “an aperture” in line 3 of the claim. This limitation fails to particularly point out and distinctly claim the subject matter because it is unclear if the limitation pertains to “an aperture” (as stated in Claim 1 to which Claim 5 depends) or if the limitation pertains to any aperture formed on the elongated bracket. For the purposes of examination, “an aperture formed on the elongated bracket” can be any aperture formed on the elongated bracket.
	Claim 6 recites the limitation “the sidewall” in line 2 of the claim. This limitation fails to particularly point out and distinctly claim the subject matter because it is unclear if the limitation pertains to “each sidewall” (as stated in Claim 3 to which Claim 6 depends), meaning more than one sidewall, or if the limitation pertains to just one sidewall. For the purposes of examination, the limitation “to lock the bracket at the predetermined position along the sidewall of the vacuum chamber” will be interpreted as “to lock the bracket at the predetermined position along at least one sidewall of the vacuum chamber”.
Claim 6 also recites the limitations “the strip” in line 3 of the claim, “the aperture” in lines 3 and 4 of the claim, and “the notches” in line 3 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 8 recites the limitation “the sump” in line 2 of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “said sidewalls” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the perforated portion” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP H089715 A) in view of "The Speedy Seeder." YouTube, uploaded by Lisa Cobb, 14 August 2012, hereinafter referred to as Cobb, in further view of Lunato et al. (US 7735800 B2), hereinafter referred to as Lunato.
Regarding Claim 1, Watanabe teaches a portable seeding device for seed planting in a seed tray (shown in Fig. 1) comprising: a seed holding plate (1,2) comprising perforations (11) adapted for retaining a supply of seed on said plate and for distributing the seeds on said holding plate ([0022] explains how when the seeds are rolled unto plate 1, they are fixed unto holes 11.); a vacuum chamber (3) adapted for accumulating vacuum pressure and is in contact with the seed holding plate (Fig. 3 shows that plate 1 is in contact with suction box 3. [0022] also states how “when the suction device 4 is operated, the inside of the suction box 3 is brought into a substantially averaged negative pressure state” which creates a vacuum since a vacuum is by definition a negative pressure.); a vacuum generator (4) for providing vacuum pressure ([0006]: “The suction device is any device having a well-known mechanism having a so-called vacuum mechanism, and it is used for other purposes, such as household vacuum cleaners.”) wherein upon applied vacuum effect within the vacuum chamber, vacuum draw is applied to the seeds on the holding plate such that the seeds are held onto the perforations of the seed holding plate; after which the device is held invertedly over the seed tray and the vacuum effect is ceased, the seeds are released from the perforations into the seed tray to plant the seeds ([0022] describes how when vacuum generator is operated, a vacuum effect is applied unto chamber 3 such that seeds are held unto perforations 11. The device is then inverted, as shown in Fig. 4, the vacuum is stopped, and seeds are planted).
Watanabe, however, fails to explicitly state a handle formed on the vacuum chamber. 
Cobb teaches in the same field of endeavor as Watanabe for a seeding device, the device of Cobb comprising a handle formed on the vacuum chamber (shown at 0:18 and in Screenshot 1 below). Therefore, it would have been obvious to one of ordinary skill in the art of seeding devices before the effective filing date of the claimed invention to modify the system of Watanabe to include a handle formed on the vacuum chamber as taught by Cobb in order to provide ease of transport for the device (0:15-0:20).

    PNG
    media_image1.png
    704
    1077
    media_image1.png
    Greyscale

Screenshot 1 from Cobb’s “The Speedy Seeder” video. 


The combination of Watanabe as modified by Cobb, as shown above, teaches the claimed invention. However, the combination of Watanabe as modified by Cobb fails to explicitly state that the vacuum generator is integrally provided adjacent to the handle for applying a vacuum effect within the vacuum chamber; and for single handed manipulation of the seeding device.
Cobb teaches in the same field of endeavor as Watanabe for a seeding device, the device of Cobb teaches a seeding device where the vacuum generator is integrally provided adjacent to the handle (shown at 0:18 and Screenshot 1) for applying a vacuum effect within the vacuum chamber and for single handed manipulation of the seeding device (2:16 shows the user applying the vacuum effect and 1:18 shows single handed manipulation of the device). Therefore, it would have been obvious to one of ordinary skill in the art of seeding devices before the effective filing date of the claimed invention to modify the combination of Watanabe as modified by Cobb to have the vacuum generator be integrally provided adjacent to the handle for applying a vacuum effect within the vacuum chamber and for single handed manipulation of the seeding device as taught by Cobb in order to provide ease of transport for the device (0:15-0:20).  
The combination of Watanabe as modified by Cobb, as shown above, teaches the claimed invention. However, the combination of Watanabe as modified by Cobb fails to explicitly state that the seed holding plate having a seed tray guide is adapted to be slidable along at least one side surface of the vacuum chamber for aligning the seed holding plate with the seed tray, and the seed tray guide having an elongated bracket with an aperture and a locking mechanism for securing the elongated bracket at a predetermined position along the sidewalls of the vacuum chamber.
Lunato teaches in the same field of endeavor as Watanabe and Cobb for a planting device, the device of Lunato teaches a guide (the overlapping bracket system which comprises an internal bracket [I] and an external bracket [E] noted in Figure 1) that is adapted to be slideable along at least one side surface of a holder (Column 4 Lines 33-50 states that the brackets 50 can slidably engage with one another or with holder 20), and the seed tray guide having an elongated bracket with an aperture (internal bracket [I] includes slots 56) and a locking mechanism for securing the elongated bracket at a predetermined position along the walls of a holder (the internal bracket [I] and external bracket [E] are secured via overlapping the second legs 54, the apertures 56, and fasteners 58. Column 4 Lines 33-50 states that the brackets 50 can slidably engage with one another or with holder 20 which allows the bracket to be secured at a predetermined position). 
[AltContent: textbox (External Bracket (E))][AltContent: textbox (Internal Bracket (I))]
    PNG
    media_image2.png
    59
    83
    media_image2.png
    Greyscale
        
Zoomed-in version of Figure 1 of Lunato et al. (US 7735800 B2) showing an overlapping bracket system comprising an internal bracket and an external bracket.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the elongated bracket with apertures (6) and screws (61) of the Watanabe as modified by Cobb reference with the guide (the overlapping bracket system which comprises an internal bracket [I] and an external bracket [E] noted in Figure 1) with an aperture (slots 56) and a locking mechanism (second legs 54, the apertures 56, and fasteners 58) as taught by Lunato et al., since a simple substitution of one known equivalent element for another would obtain predictable results (both connection means would allow the items to be connected and with the Lunato modification, the connection means would allow the user to be able to expand or contract the external bracket as needed in order to accommodate different size seed trays) KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding Claim 3, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches the vacuum chamber includes an extension (31 of Watanabe) formed on each sidewall adapted for receiving the seed tray guide to provide slidable movement along said extension (Looking at Fig. 2: extension 31 is able to receive the overlapping bracket system from Watanabe as modified by Cobb and Lunato. Since fasteners 58 allow the overlapping brackets to engage with one another as well as with extension 31 [Column 4 Lines 33-50], the seed tray guide would be able to slide in the direction shown in Figure 2 of Watanabe).

    PNG
    media_image3.png
    197
    218
    media_image3.png
    Greyscale

The annotated version of Figure 2 of Watanabe (JP H089715 A) shows the direction along which the tray guide from Watanabe as modified by Cobb and Lunato would slide.

Regarding Claim 5, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1 and further teaches that the locking mechanism (As relied on Lunato et al.) includes a flat strip (second leg 54 of the external bracket [E]) with notches (slots 36 and fastener 58), at least one end of the strip is adapted to be insertable through an aperture formed on the elongated bracket (functional recitation to which one of the flat ends of the strip of Lunato et al. can perform the intended function of being adapted to be insertable through an aperture). 
Regarding Claim 6, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 3 and further teaches that to lock the bracket at the predetermined position along the sidewall of the vacuum chamber, the strip (as relied on with Lunato) is screwed into the aperture. 
However, Watanabe as modified by Cobb and Lunato fails to explicitly state that the strip is inserted into the aperture, and the notches preventing the withdrawal of the strip out of the aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection means of screwing the bracket as taught by Watanabe as modified by Cobb and Lunato with having the strip be inserted into the aperture, and the notches preventing the withdrawal of the strip out of the aperture, since a simple substitution of one known equivalent element for another would obtain predictable results (Both connection means would allow the items to be connected and with the Lunato modification, the connection means would allow the user to be able to expand or contract the bracket to accommodate different size of seed trays). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding Claim 7, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1.
However, the combination of Watanabe as modified by Cobb and Lunato fails to explicitly state that the seeding device further comprises a seed sump for storing or holding the seeds when the device is inverted over the seed tray.
Cobb teaches in the same field of endeavor as Watanabe and Lunato for a planting device, the device of Cobb teaches a seeding device further teaches that the seeding device comprises a seed sump (shown at 1:11 and in Screenshot 2) for storing or holding the seeds when the device is inverted over the seed tray (1:38-1:45 and 2:24-2:35 shows how the seed reservoir stores the seeds when the device is inverted over seed tray). Therefore, it would have been obvious to one of ordinary skill in the art of seeding devices before the effective filing date of the claimed invention to modify the system of Watanabe as modified by Cobb and Lunato to include a seed sump for storing or holding the seeds when the device is inverted over the seed tray as taught by Cobb in order to provide a storage area for the seeds so as to speed up the process since the seeds are readily stored in the sump (1:19).  

    PNG
    media_image4.png
    808
    1077
    media_image4.png
    Greyscale

Screenshot 2 from Cobb’s “The Speedy Seeder” video. 


Regarding Claim 9, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches that the seed tray guide comprises a pair of brackets each of which is adapted to be slidable along at least one side surface of the seed holding plate (Looking at Figure 2 of Watanabe: the overlapping bracket system from Lunato would replace the brackets 6 on both sides of the trays resulting in a pair of brackets which are adapted to be slideable along at least one side surface of the seed holding plate) and a locking mechanism (second legs 54, the apertures 56, and fasteners 58) for securing said brackets at a desired position along said sidewalls (Since fasteners 58 allow the overlapping brackets to engage with one another as well as with the sidewalls [Column 4 Lines 33-50], the seed tray guide would be able to slide in the direction shown in Figure 2 of Watanabe annotated above).
Regarding Claim 10, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches that the seed tray guide permits adjustments based on a single axis or dual axis (Looking at Fig. 2 of Watanabe: Upon assembly, tray guide 6 would permit adjustment of the seed holding plate 1 along the axis of the bracket.).
Regarding Claim 11, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches that the seeding device further comprises a power cord connected to the vacuum generator for providing electrical power supply to the vacuum generator ([0006] states that the vacuum mechanism can be a household vacuum cleaner which are notoriously known to have a power cord connected to the vacuum generator for providing electrical power supply to the vacuum generator). 
Regarding Claim 12, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1 and further teaches that the perforations are adapted for retaining a supply for seeds at varying sizes; and are formed space apart from each other at a predetermined distance (Pg. 6, ¶1 of Watanabe states that perforations 1 have several sizes that match the size of the seed grain. Fig. 1-2 also shows that the perforations 1 are spaced apart from each other at a predetermined distance).
Regarding Claim 13, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1 and further teaches that the seed holding plate (1,2) includes a perforated portion (21), and sidewalls (2) extending vertically from the perforated portion (Figs. 1-2 show perforated portion 21 and that sidewalls 2 extend vertically from perforated portion 21). 
Regarding Claim 14, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 11 and further teaches that the perforated portion (21) of the seed holding plate (1) is in contact with the vacuum chamber (Figs. 1 and 3 show that perforated portion 21 of seed holding plate 1 is in contact with the chamber 3 because it is mounted on top of the chamber 3.). 
Regarding Claim 15, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches that the vacuum chamber is sized to accommodate the seed holding plate (Figs. 1-3 of Watanabe show that the vacuum chamber 3 is sized to accommodate seed holding plate 1). 
Regarding Claim 16, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 1, and further teaches that the vacuum chamber includes a raised portion (32 of Watanabe) to accommodate the vacuum generator (Fig. 4 of Watanabe shows a raised portion 32 from the bottom of the chamber 3. Raised portion 32 serves to accommodate vacuum generator 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Cobb and Lunato as applied to Claims 1 and 5 above, and in further view of Coudrieau et al. (FR 2719971 A1), hereinafter referred to as Coudrieau. 
 Regarding Claim 8, Watanabe as modified by Cobb and Lunato teaches the portable seeding device as claimed in Claim 5.
However, the combination of Watanabe as modified by Cobb and Lunato fails to explicitly state that the sump is removably secured on at least one sidewall of the vacuum chamber.
Coudrieau teaches in the same field of endeavor as Watanabe as modified by Cobb and Lunato for a planting device, the device of Coudrieau teaches a seeding machine wherein the sump (17) is removably secured on at least one sidewall of the vacuum chamber ([0003]: “A removable recovery gutter (17) is placed at the bottom of the perforated surface”. Fig. 6 shows that sump 17 is secured along lower edge 3 of cover 2. Cover 2 serves as the vacuum chamber of this device. [0007] states that the cover has “A suction opening (20) is open on one side or on the top of the cover to connect a hose coming from a standard vacuum cleaner, on mains or on battery.”). Therefore, it would have been obvious to one of ordinary skill in the art of seeding devices before the effective filing date of the claimed invention to modify the system of Watanabe as modified by Cobb and Lunato to include a sump that is removably secured on at least one sidewall of the vacuum chamber as taught by Coudrieau to help recover and take out the remaining seeds at the end of the sowing series ([0003]).

    PNG
    media_image5.png
    413
    455
    media_image5.png
    Greyscale

Figure 6 from Coudrieau et al. (FR 2719971 A1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (KR 20150128173 A) discloses an exhaust device for sowing seeds to be sown and easy to discharge a large amount of a seed planting target at a predetermined interval.
Kyoon (KR 101404192 B1) discloses a garlic seedling root downward standing apparatus, and more particularly to a garlic seedling root downward standing apparatus which automatically aligns the root of separated garlic seeds for seeding downward.
Dong (KR 20100010801 U) discloses a planter designed to planting a vegetable or flower seeds in the nursery trays.
Van Wingerden (US 4771912 A) discloses an improved cassette particularly adapted for sowing seeds utilizing a plurality of adjacent stacked plates having a plurality of perforations therein.
Pearson (US 4026091 A) discloses an apparatus, including a vacuum head assembly, connected with a source of vacuum, for lifting a predetermined number of small articles from a supply location and individually depositing them on a sheet-like receptacle, containing a like number of cup-like sockets, supported by a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA A ALMEIDA BONNIN whose telephone number is (571)272-0708. The examiner can normally be reached M-F 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 5712724417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 4186